ACCEPTED
                                                                       03-15-00415-CV
                                                                               7448551
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                10/20/2015 10:27:04 AM
                                                                     JEFFREY D. KYLE
                                                                                CLERK


 No. 03-15-00415-CV
                                                       FILED IN
                                                3rd COURT OF APPEALS
          In the Court of Appeals                   AUSTIN, TEXAS
       For the Third Judicial District         10/20/2015 10:27:04 AM
          Sitting at Austin, Texas                JEFFREY D. KYLE
                                                        Clerk




      Sandra Kay Hargrove

                       v.

         Gary M. Hargrove

Appealed from the 27th Judicial District Court of
             Bell County, Texas


   Appellee’s Motion To
 Extend Time To File Brief


                     Christopher L. Cornish
                     State Bar No. 24065079

                     CORNISH LAW FIRM, PLLC
                     404 North Main Street
                     Belton, Texas 76513
                     Tel: (254) 939-5200
                     Fax: (254) 939-2121
                     chris@cornishlawfirm.com

                     Attorney for Appellants

                       1
                   No. 03-15-00415-CV

                          Sandra Kay Hargrove

                                       v.

                           Gary M. Hargrove


               Appellee’s Motion To Extend Time To File Brief

To the Honorable Court of Appeals:

      Comes now Gary Hargrove, who is the Appellee in the above case, and files

this Motion to Extend Time to File Brief. In support of this Motion, Appellee

would show as follows:

      1.     The Reporter’s Record was filed in this case on August 20, 2015. The

last Supplemental Clerk’s Record was filed in this case on September 16, 2015.

Appellant filed her brief on September 21, 2015. The Court has not previously

granted any extensions of time in this case. Appellee’s Brief would otherwise be

due on October 21, 2015.

      2.    Appellee requests that the deadline to file Appellee’s Brief be

extended for (30) days.


                                       2
      3.     Good cause exists for the extension of time to file the Appellee’s Brief

in this case. Appellee’s counsel who is responsible for the preparation of the Brief

was not trial counsel and this case involves a lengthy procedural history requiring

an additional supplemental clerk’s record. In addition, additional time is required

for Appellee to review the record and have time to effectively communicate any

concerns to the undersigned attorney.

      4.     No party will be prejudiced by the extension of time requested, and

counsel will not oppose any effort to expedite the consideration of this case in the

future should the Court deem it appropriate, or if it is requested by the opposition.

Appellee requests that the Court extend the time for filing the Appellee’s Brief in

this case to November 23, 2015.

      5.     The extension of time for the Appellee is an amount of time that is not

unusual for briefs in this Court.

      Wherefore, premises considered, Appellee respectfully requests the Court to

extend the time for filing his Brief up to and including November 23, 2015.

                                        Respectfully submitted,


                                        /s/ Christopher L. Cornish
                                        Christopher L. Cornish
                                        State Bar No. 24065079

                                        Attorney for Appellee

                                          3
                                 Certificate of Conference

       On October 15, 2015, I spoke with Appellant’s attorney and informed him
that the Appellee would be requesting an extension to file his brief. There was no
opposition expressed to the extension.

                                           /s/ Christopher L. Cornish
                                           Christopher L. Cornish


                                Certificate of Compliance

      In accordance with the Texas Rules of Appellate Procedure 9.4, the
undersigned attorney of record certifies that this filing contains 14-point typeface for
the body of the document, 12-point typeface for footnotes of the document, if any,
and contains 500 or less words as indicated by the word count software, excluding
those words identified as exempt from the word count under the rule and was
prepared on Microsoft Word 2010.


                                           /s/ Christopher L. Cornish
                                             Christopher L. Cornish

                                    Certificate of Service

       I hereby certify that a true and correct copy of the foregoing was sent to the person(s)
named below, at the address shown by placing the same in a properly addressed envelope,
postage pre-paid, and mailing the document by first class mail (or by other means stated
below) on October 20, 2015.

Doug W. Ray                         Via Facsimile (512) 328-1156
Attorney for Appellant
2700 Bee Caves Road
Austin, Texas 78746


                                           /s/ Christopher L. Cornish
                                           Christopher L Cornish
                                           Attorney for Appellee

                                              4